Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 12 to the Schedule 13D originally filed on March 28, 2006 (including additional amendments thereto) with respect to the shares of Common Stock, par value won 500 per share, of Gravity Co., Ltd.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:July 10, 2009 RAMIUS VALUE AND OPPORTUNITY MASTER FUND LTD RCG PB, LTD By: RGC Starboard Advisors, LLC, its investment manager By: Ramius Advisors, L.L.C., its investment advisor By: Ramius LLC, its sole member By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member By: C4S & Co., L.L.C., its managing member RAMIUS ENTERPRISE MASTER FUND LTD RAMIUS ADVISORS, LLC By: Ramius Advisors, L.L.C., its investment advisor By: Ramius LLC, its sole member By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member By: C4S & Co., L.L.C., its managing member PARCHE, LLC RCG STARBOARD ADVISORS, LLC By: RCG Starboard Advisors, LLC, its managing member By: Ramius LLC, its sole member By: Ramius LLC, its sole member By: C4S & Co., L.L.C., its managing member By: C4S & Co., L.L.C., its managing member RAMIUS LLC By: C4S & Co., L.L.C., as managing member C4S & CO., L.L.C. By: /s/ Jeffrey M. Solomon Name: Jeffrey M. Solomon Title: Authorized Signatory /s/ Jeffrey M. Solomon JEFFREY M. SOLOMON Individually and as attorney-in-fact for Peter A. Cohen, Morgan B. Stark and Thomas W. Strauss
